Citation Nr: 1712386	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for neurological impairment claimed as pain and numbness of the hip and thigh, as a separately ratable manifestation of, or as secondary to, service-connected lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1965 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a low back disability, to include hip and thigh numbness and pain.  

During the pendency of the appeal, in February 2014, the RO awarded service connection for lumbar spine degenerative disease.  In a supplemental statement of the case (SSOC), also issued in February 2014, the RO continued to deny service connection for hip and thigh numbness and pain associated with the service-connected lower back disability.  

In August 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Board remanded the Veteran's claim for neurological manifestations of his service-connected low back disability for development of medical evidence, to include the association of outstanding medical records with the case file and a VA neurological examination.  The RO obtained additional medical records, and the Veteran was afforded a VA neurological examination in March 2016.  

The Board noted in the August 2015 remand that for the purpose of service connection, the requirement of a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The remand instructions asked the VA examiner to "clearly identify all neurological impairment affecting the hips and thighs -- to include sciatica, sacroiliitis and radiculopathy - present currently, or present at any point pertinent to the December 2007 claim for service connection (even if currently resolved)."  

The March 2016 VA examination report states that on the date of the examination, the VA examiner found "no evidence of a radiculopathy or sciatica."  The examiner did not discuss the previous findings in the claims file of radiculopathy and sciatica related to the Veteran's low back complaints.  The examiner opined that the Veteran's chronic low back, hip and proximal pain were secondary to his severe peripheral vascular disease and service-connected diabetes.  He further noted that the Veteran's intermittent left proximal leg numbness was likely secondary to a combination of peripheral vascular disease and service-connected diabetic peripheral neuropathy.  The examiner did not distinguish prior diagnoses of radiculopathy, sciatica or sacroiliitis from peripheral neuropathy or indicate whether any of these represent a separately ratable neurological manifestation of the lumbar spine disability. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991);  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.



Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the March 2016 VA neurological examination for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA neurological examination by the appropriate physician to obtain the information requested.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished. 

The examiner should clearly identify all neurological impairment affecting the hips and thighs, to specifically include sciatica, sacroiliitis and radiculopathy, present currently, or present at any point pertinent to the December 2007 claim for service connection (even if not currently identified, or resolved). 

Then, for each such diagnosed disability (this includes disabilities previously diagnosed during the pendency of this appeal to include sciatica, sacroiliitis and radiculopathy), the examiner should clearly indicate whether the disability represents a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability, or any other service-connected disability.

If the examiner finds that a disability is not a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was (a) caused by, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar spine disability, or any other service-connected disability.  If aggravation is found, the examiner should attempt to qualify the degree of additional disability resulting from aggravation.

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay evidence (to include the Veteran's documented complaints of pain and numbness) and medical evidence (to include treatment records indicating findings/diagnoses of sciatica, sacroiliitis and radiculopathy in the treatment records and examination reports in the claims file).

The examiner should set forth all examination findings, with a clear rationale for all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




